RENDERED: OCTOBER 30, 2020; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2019-CA-0088-MR


REBECCA RATLIFF                                                     APPELLANT



                APPEAL FROM FRANKLIN CIRCUIT COURT
v.              HONORABLE PHILLIP J. SHEPHERD, JUDGE
                        ACTION NO. 16-CI-00073



KENTUCKY RETIREMENT SYSTEMS                                            APPELLEE


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: JONES, KRAMER, AND TAYLOR, JUDGES.

JONES, JUDGE: The Appellant, Rebecca Ratliff, appeals a decision by the

Franklin Circuit Court affirming a decision by Kentucky Retirement Systems

(“Retirement Systems”) to deny Ratliff’s application for disability retirement

benefits. Having reviewed the record and being otherwise sufficiently advised, we

likewise AFFIRM.
                                    I. BACKGROUND

                Ratliff was born on June 8, 1956. She began working for the Pike

County Board of Education as a school bus driver on or about August 9, 1999. She

stopped physically performing her job duties in August of 2013, after she suffered

a broken arm. Her last day of paid employment was January 1, 2014. Ratliff has

166 months of membership time with Retirement Systems.

                Following her last day of paid employment, Ratliff applied for

disability retirement benefits pursuant to KRS1 61.600. She alleged incapacity

based on: (1) a broken right arm; (2) diabetes with diabetic retinopathy; (3)

depression and anxiety; (4) heart attack and arrhythmias; and (5) arthritis.

                Upon initial review, the Medical Review Board unanimously denied

Ratliff’s application for disability benefits. The Medical Review Board was

comprised of three physicians: Dr. Nancy Mullen, Dr. O. M. Patrick, and Dr.

Michael Growse. Dr. Mullen recommended denial of benefits because Ratliff’s

disabling condition arose from her poor management of her pre-existing diabetes.

Dr. Patrick felt that the sum of Ratliff’s maladies did not rise to the level of a

permanent disabling condition. Dr. Growse stated that Ratliff’s medical records

insufficiently described the extent of her allegedly disabling conditions and were




1
    Kentucky Revised Statutes.

                                           -2-
inadequate to establish that she still suffered from anxiety, depression, or a

fractured arm.

             On April 29, 2014, Ratliff submitted additional medical records and a

document titled “Certification of Application for Disability Retirement and

Supporting Medical Information” to Retirement Systems. These records contained

a note from Dr. Daniel Stamper, stating that he had treated Ratliff for diabetes

mellitus, diabetic retinopathy, orthostatic hypotension, neurogenic syncope,

hypertension, chronic anxiety, chronic depression, polypectomy, diverticulosis,

cholelithiasis, fractured right humerus, arthritis, hyperlipemia, and cardiac

arrhythmia. Dr. Stamper asserted that based on these conditions, Ratliff was

totally and permanently disabled. However, Dr. Stamper did not provide any other

statement or documentation regarding the list of conditions.

             Thereafter, a majority of the Medical Review Board again rejected

Ratliff’s application. Dr. Mullen recommended the denial of benefits based on his

determination that Ratliff’s pre-existing diabetes directly or indirectly caused her

disabling conditions. Dr. Growse also maintained his denial of benefits on the

basis that the newly submitted records did not establish a new, disabling condition.

Dr. Growse reiterated that the only disabling condition supported by the record was

Ratliff’s diagnosis of diabetes, which is a pre-existing condition. Only Dr. Patrick

recommended approval of benefits based on this newly submitted evidence. Dr.


                                          -3-
Patrick believed benefits should be awarded on the basis of Ratliff’s arm fracture

because it prevented her from obtaining a commercial driver’s license (“CDL”),

which her job as a bus driver required. However, he believed that any grant of

benefits should be reviewed in one year and that Ratliff’s other complaints did not

rise to the level of permanent disability.

             On December 1, 2014, Ratliff administratively challenged the Medical

Review Board’s denial. Her claim was assigned to a hearing officer. Following an

evidentiary hearing, at which Ratliff was the only witness, the hearing officer

issued a thirty-nine-page findings of fact, conclusions of law, and recommended

order. The hearing officer made specific findings that Ratliff’s diabetes pre-dated

her employment/membership date and that her broken arm was not a permanently

disabling condition. Based on her assessment of the evidence and testimony, the

hearing officer concluded as follows:

             1. [Ratliff] has NOT submitted sufficient objective
             medical evidence to support her assertion that either
             individually or cumulatively her: (1) Broken Right
             Arm[;] (2) Diabetes and its complications including
             Diabetic Neuropathy and Retinopathy and Syncope[;]
             (3) Depression and Anxiety; (4) Heart Attack and
             Arrythmias; (5) Arthritis, permanently physically and
             mentally incapacitated her on her last day of paid
             employment from performing her job as a Bus Driver,
             which was best described as sedentary work or job of
             similar duties.

              ...


                                             -4-
             2. [Ratliff] has NOT proven by a preponderance of the
             evidence that her (1) Diabetes and its complications
             including Diabetic Neuropathy and Retinopathy and
             Syncope, and (2) Depression and Anxiety, DID NOT
             result directly or indirectly from bodily injury, mental
             illness, disease, or condition which pre-existed her re-
             employment in CERS.

             ...

             3. Claimant has NOT proven that her pre-existing
             conditions were substantially aggravated by an injury
             or accident arising out or in the course of employment.
             These findings are made with the consideration of the
             evidence of the entire Administrative Record, [Ratliff’s]
             testimony, the KRS and [Ratliff’s] Position Statements
             and Reply Briefs and physical exertion requirements of
             her last job which was sedentary work, or a job of like
             duties.

Record (“R.”) at 101-02 (emphasis in original).

             The hearing officer’s recommended order was ultimately adopted

without further comment by the Board of Trustees. Ratliff then filed a petition for

judicial review of the Board of Trustees’ final order with the Franklin Circuit Court

pursuant to KRS 13B.140 and KRS 61.665. On December 11, 2018, the circuit

court entered its opinion and order affirming the hearing officer’s findings and

conclusions as adopted by the Board of Trustees. Specifically, the circuit court

concluded that:

             While documentation of [Ratliff’s] Diabetes and related
             conditions are clear in the record, it is also undisputed
             that her primary disabling conditions (diabetes and
             anxiety) are pre-existing conditions. All of the objective

                                         -5-
               medical evidence in the record supports a conclusion that
               these conditions pre-existed her initial employment. The
               Committee relied on substantial evidence in finding that
               [Ratliff] was not permanently mentally or physically
               disabled as a result of her broken right arm; diabetes and
               its complications, including diabetic retinopathy and
               diabetic neuropathy; depression and anxiety; heart attack
               and arrhythmias; arthritis; or any other condition. The
               evidence in [Ratliff’s] favor does not constitute evidence
               that is “so compelling that no reasonable person could
               have failed to be persuaded by it.” McManus v. Kentucky
               Retirement Systems, 124 S.W.3d 454, 458 (Ky. App.
               2003).

R. at 166.

               This appeal followed.

                                  II. STANDARD OF REVIEW

               The administrative review process terminates when the Board of

Trustees issues a final order. The Board of Trustees’ order “shall be based on

substantial evidence appearing in the record as a whole and shall set forth the

decision of the board and the facts and law upon which the decision is based.”

KRS 61.665(3)(d). The McManus2 standard, in conjunction with KRS 13B.150,

provides the proper standard for judicial review of the Board of Trustees’ decision.

Kentucky Retirement Systems v. Ashcraft, 559 S.W.3d 812, 819 (Ky. 2018).

               Judicial review begins within the framework of KRS 13B.150(2). It

provides:


2
    McManus, 124 S.W.3d at 458.

                                           -6-
             (2) The court shall not substitute its judgment for that of
             the agency as to the weight of the evidence on questions
             of fact. The court may affirm the final order or it may
             reverse the final order, in whole or in part, and remand
             the case for further proceedings if it finds the agency’s
             final order is:

                    (a) In violation of constitutional or statutory
                    provisions;

                    (b) In excess of the statutory authority of the
                    agency;

                    (c) Without support of substantial evidence
                    on the whole record;

                    (d) Arbitrary, capricious, or characterized by
                    abuse of discretion;

                    (e) Based on an ex parte communication
                    which substantially prejudiced the rights of
                    any party and likely affected the outcome of
                    the hearing;

                    (f) Prejudiced by a failure of the person
                    conducting a proceeding to be disqualified
                    pursuant to KRS 13B.040(2); or

                    (g) Deficient as otherwise provided by law.
Id.

             When an appellant alleges that the Board’s decision is not supported

by sufficient evidence, the reviewing court must first consider whether the denial is

supported by substantial evidence. If it is not so supported, the court is required to

reverse pursuant to KRS 13B.150(2)(c) and KRS 61.665(3)(d) regardless of who


                                          -7-
bore the burden of proof before the Board. Bradley v. Kentucky Retirement

Systems, 567 S.W.3d 114, 119 (Ky. 2018).

             If the reviewing court determines that there is some substantial

evidence to support the decision, it then must apply the McManus standard, which

is predicated on which party bore the burden of proof at the administrative level.

Ashcraft, 559 S.W.3d at 817.

             Determination of the burden of proof also impacts the
             standard of review on appeal of an agency decision.
             When the decision of the fact-finder is in favor of the
             party with the burden of proof or persuasion, the issue on
             appeal is whether the agency’s decision is supported by
             substantial evidence, which is defined as evidence of
             substance and consequence when taken alone or in light
             of all the evidence that is sufficient to induce conviction
             in the minds of reasonable people. See Bourbon County
             Bd. Of Adjustment v. Currans, Ky. App., 873 S.W.2d
836, 838 (1994); Transportation Cabinet v. Poe, Ky., 69
S.W.3d 60, 62 (2001) (workers’ compensation case);
             Special Fund v. Francis, Ky., 708 S.W.2d 641, 643
             (1986). Where the fact-finder’s decision is to deny relief
             to the party with the burden of proof or persuasion, the
             issue on appeal is whether the evidence in that party’s
             favor is so compelling that no reasonable person could
             have failed to be persuaded by it. See Currans, supra;
             Carnes v. Tremco Mfg. Co., Ky., 30 S.W.3d 172, 176
             (2000) (workers’ compensation case); Morgan v. Nat’l
             Resources & Environ. Protection Cabinet, Ky. App., 6
S.W.3d 833, 837 (1999).

McManus, 124 S.W.3d at 458.




                                         -8-
             As the Bradley Court explained, the distinction McManus accounts for

is the more deferential role that the appellate court should play when reviewing and

assessing the evidence.

             Preponderance of the evidence is the applicant’s burden
             of proof before the hearing officer and Board, while the
             “compelling evidence” standard in McManus is a judicial
             standard of review applied by the court after the
             administrative process has concluded. As noted
             repeatedly, it is a high standard because of the deference
             owed the administrative fact-finder. If courts re-applied
             the preponderance of the evidence standard, they would
             be assessing the evidence and weighing it de novo, in
             direct violation of KRS 13B.150(2)’s directive that courts
             “shall not” substitute their judgment for the fact-finder on
             issues of fact.

Bradley, 567 S.W.3d at 120.

                                    III. ANALYSIS

             Ratliff’s application for disability retirement benefits was predicated

on numerous alleged conditions, including her broken arm, arthritis, anxiety,

depression, neurocardiogenic syncope (“syncope”), and, to some degree, her

diabetes. For the purposes of this appeal, Ratliff has abandoned her claim with

respect to all conditions except her alleged syncope. App. Br. at 4. As for her

syncope, Ratliff asserts that it did not arise until she was many years past her initial

membership date, and therefore cannot be considered pre-existing. She also asserts

that her syncope is disabling as a matter of law because it prevents her from




                                          -9-
passing the physical required to obtain her CDL, a prerequisite for her employment

as a bus driver.

             Despite Ratliff’s protestations to the contrary, the circuit court did

extensively address syncope as part of its review. In relevant part, the circuit

court’s opinion and order states:

             The Disability Appeals Committee determined that
             [Ratliff’s] claim ought to be denied, finding that because
             Ratliff’s medical records show that she was treated for
             diabetes prior to her membership date and that her
             diabetic syncope was related to her poorly controlled
             diabetes. Accordingly, the Committee found that
             benefits should be denied because [Ratliff] failed to meet
             her burden of proof to establish by objective medical
             evidence that her 1) Diabetes and its complications of . .
             . Syncope . . . were not the direct or indirect result of
             bodily injury, mental illness, disease, or condition which
             pre-existed her membership in CERS.

              ...

             i. Diabetes and its complications including diabetic
             Neuropathy and Syncope

             [Ratliff] was diagnosed with diabetes before her August
             1999 employment, as her history of diabetes was noted
             by Dr. Stamper in 1997. [Ratliff’s] 1998 CDL physical
             also noted that she suffers from diabetes. [Ratliff]
             testified that she was treated for diabetes since she was
             thirty-eight (38) years old, whereas she began working as
             a bus driver at age forty-three (43). Accordingly, the
             Committee found that [Ratliff’s] Diabetes and related
             conditions pre-existed her membership date in the
             retirement systems. Moreover, regarding [Ratliff’s]
             arrhythmia and syncope, Dr. Antimisiaris found that
             [Ratliff] was tolerating medical therapy well and that

                                         -10-
these conditions are well controlled with medical
therapy. Finally, at the hearing, [Ratliff] testified that she
has had diabetes for a long time and it is not the reason
she is disabled.

There are also several records that suggest that some of
[Ratliff’s] Diabetes complications and associated
conditions were either caused or exacerbated by her
failure to follow medical advice or take medication
designed to mitigate her symptoms. On May 10, 2012,
Dr. Ashby-Jones stated that [Ratliff] reported being non-
compliant with her Diabetes medication in the past. On
August 27, 2012, Ratliff told Dr. Ashby Jones that she
had continued to not take her diabetes medications; in the
treatment notes Dr. Ashby-Jones recorded “I reinforced
to [Ratliff] that I can not [sic] take care of her if she does
not take her meds.” On September 25, 2012, Dr.
Kheetan reported that [Ratliff] was noncompliant with
her diabetes and hypertension medication, claiming the
medication made her nauseous; Dr. Kheetan diagnosed
[Ratliff] with “[p]ersonal history of noncompliance with
medical treatment presenting hazards to health.” On
February 7, 2013, [Ratliff] presented to her cardiologist
Dr. Antimisiaris with complaints of syncope; Dr.
Antimisiaris recorded the following note in his report:
“Neurocardiogenic syncope: improved orthostatic
hypotension with better diabetic control. Still likely has
some autonomic insufficiency from [diabetes mellitus]
but [symptoms] have improved.” Dr. Kheetan also
counseled [Ratliff] on the importance of medical
compliance.

...

iv. Heart Attack and Arrythmias.

[Ratliff] presented to the emergency room as requested
by Dr. Stamper due to chest pain; she was found to have
atrial tachycardia and was considered high risk because
of her high blood pressure and diabetes. On May 24,

                            -11-
2013, [Ratliff] was admitted to Pikeville Medical Center
with atrial tachycardia shortness of breath, chest pain,
multiple cardiac risk factors, and minimal troponin
elevation that could be consistent with coronary
syndrome; the assessment revealed “essentially normal
coronary arteries with no significant obstructive coronary
artery disease.” In the notes of an office visit with her
heart doctor, Dr. Antimisiaris on July 31, 2013, [Ratliff]
reported that she “feels great. No further palpitations or
syncope . . . she actually stopped taking her meds 2
weeks ago but has no recurrent episodes.” Dr.
Antimisiaris also noted that [Ratliff’s] blood pressure
was high because she was off her medication and
counseled her about the importance of medication
compliance. Moreover, regarding Ratliff’s arrhythmia
and syncope, Dr. Antimisiaris found that [Ratliff] was
tolerating the medical therapy well and that these
conditions are well controlled with medical therapy.

...

[Ratliff] had passed medical certification for her CDL on
April 23, 2013, but voluntarily surrendered it on June 27,
2014, even though it would not expire until April 2018.
At the hearing, [Ratliff] testified that she cannot pass a
CDL physical because of her heart condition, her arm
injury, and the medicine for the pain in her arm. She also
testified that she surrendered her CDL because “she did
not want to pay for something she could not use.”

...

Because the Court has found the final order to be
supported by substantial evidence, [Ratliff’s] appeal can
only succeed if the record contains evidence in her favor
that is so compelling that no reasonable person could fail
to be persuaded by it. The strongest evidence supporting
[Ratliff] is as follows:




                           -12-
i. Diabetes and its complications including Diabetic
Neuropathy and Syncope

[Ratliff’s] request for appeal included another letter from
Dr. Stamper, which states: “[Ratliff] has developed
complications from her Diabetes and other problems to
the point that she is now totally and permanently disabled
form any type of gainful employment.” However, as
shown at length above, [Ratliff’s] claim for benefits
cannot arise from diabetes as it pre-exists her
membership in CERS.

...

iv. Heart Attack & Arrythmias

In his letter in support of [Ratliff’s] claim, cardiologist
Dr. Antimisiaris referenced [Ratliff’s] neurogenic
syncope and atrial tachyarrhythmia; the letter then stating
“we have had difficulty controlling her with medications
and I believe it would be very difficult to control her to
an extent that would allow her to be continually
employed in her current occupation.” It is unclear
whether the “difficulty” to control [Ratliff] with
medications is a reference to her failure to take
medications, Dr. Antimisiaris’[s] belief that the heart
condition is too serious to be treated with medication, or
both. In [Ratliff’s] expectations to the final order, she
argues that no one disputed her statement at the hearing
that syncope causes her to have dizzy spells lasting up to
twenty (20) minutes. [Ratliff] argues that the dizziness
also prevents her from driving her own car and caused
her to break her arm. Furthermore, [Ratliff] has argued
that she cannot receive a CDL because such cannot be
issued to someone suffering from “impaired equilibrium
or any neurological condition with potential for sudden
incapacitation.”

While [Ratliff] and [Retirement Systems] argue that the
source of [Ratliff’s] syncope is, respectively, her pre-

                           -13-
             existing diabetes or a heart attack in 2013, neither
             submits objective medical evidence exclusively tying
             syncope to one or the other. However, [Ratliff’s]
             cardiologist, Dr. Antimisiaris, did appear to strongly link
             syncope with [Ratliff’s] diabetes. On February 7, 2013,
             he wrote a report that stated: “Neurocardiogenic
             syncope: improved orthostatic hypotension with better
             diabetic control. Still likely has some autonomic
             insufficiency from [diabetes mellitus] but [symptoms]
             have improved.” Moreover, in light of the heavy burden
             placed on [Ratliff] and the lack of objective medical
             evidence showing the severity, permanence, and
             disabling nature of her syncope, the Court finds that such
             does not satisfy the requisite “so compelling” standard.

R. at 170-89 (emphases added) (record citations omitted).

             The circuit court applied the correct standard of review and we cannot

find fault with its analysis. It is fairly clear that Ratliff’s syncope symptoms

developed after her membership date. This does not mean, however, that Ratliff is

automatically entitled to benefits if disabled by the syncope, because it is

undisputed that her diabetes predated her membership date by several years.

Pursuant to KRS 61.600(3)(d), benefits are only available if “[t]he incapacity does

not result directly or indirectly from bodily injury, mental illness, disease, or

condition which pre-existed membership in the system or reemployment,

whichever is most recent.” In other words, Ratliff bore the burden of establishing

that her syncope was not the result of her diabetes.

             In McManus, 124 S.W.3d at 455, our Court considered a similar case.

After his membership date, McManus, a diabetic since the age of fifteen, began

                                          -14-
suffering from a series of heart related problems and conditions. These conditions

eventually required McManus to stop working. Thereafter, he applied for

disability retirement benefits. His application was denied even though Retirement

Systems stipulated that McManus met all the requirements for retirement disability

under KRS 61.600(1) and (2) because it was determined that his disabling

condition pre-existed his membership date. On appeal, a major issue concerned

who bore the burden of proof with respect to whether McManus’s pre-existing

diabetes was the cause of his heart conditions. We first held that the hearing

officer did not err in assigning McManus the burden of proof on the issue of

causation related to a pre-existing condition. We then determined that while there

was no conclusive evidence introduced either way, there was enough evidence in

the record to support the denial of benefits.

              McManus had been coping with his diabetes for over 20
              years at the time he became re-employed and his general
              condition indicates the multi-faceted and extensive effect
              it was having on him. In addition, he failed to present
              evidence suggesting other pre-dominant causes. Viewing
              the entire record, we believe there is substantial evidence
              to support a finding that McManus’s incapacity was at
              least indirectly as a result of his pre-existing diabetes
              mellitus.
Id. at 459.

              The same holds true in this case. As observed by the circuit court,

neither party produced any conclusive medical evidence establishing that Ratliff’s


                                         -15-
diabetes caused her syncope. At best, the evidence was conflicting regarding

whether Ratliff’s diabetes caused her syncope. After weighing that evidence, the

Board determined that Ratliff’s “syncope is at least indirectly related to her poorly

controlled diabetes according to numerous health care providers and, therefore,

cannot be a basis for disability.” Ratliff’s medical records, including those from

Dr. Ashby-Jones, Dr. Antimisiaris, and Pikeville Medical, support this conclusion.

In the end, the Board found these records more persuasive than any evidence

Ratliff presented to the contrary. Having reviewed the record, we agree with the

circuit court that the evidence was not so compelling that no reasonable person

could have failed to be persuaded that Ratliff’s syncope was not caused indirectly

by her pre-existing diabetes.

             Ratliff, however, seems to believe that the pre-existing nature of her

diabetes and its causative effect on her syncope is not the determinative issue.

Citing Kentucky Retirement Systems v. Wimberly, 495 S.W.3d 141 (Ky. 2016),

Ratliff argues that her diagnosis entitled her to benefits as a matter of law.

Ratliff’s reliance on Wimberly is misplaced. In denying Wimberly benefits, the

Board of Trustees made two significant findings: “(1) [Wimberly’s] preexisting

abuse of alcohol contributed, at least indirectly, to his cardiac condition; and (2) he

had not met his burden of proving that he is disabled.” Id. at 148. As to the first

issue, the Court noted that although two physicians stated that “Wimberly’s heavy


                                         -16-
drinking occurred in either the past or the remote past, neither of them stated that it

occurred before Wimberly began his covered employment.” Id. at 149.

Ultimately, the Court concluded that no substantial evidence supported the Board’s

conclusion “that pre-existing alcohol abuse indirectly caused Wimberly’s heart

condition.” Id. Only after making that conclusion did the Court move on to

address whether the condition itself was disabling.

             In contrast, in the present case, substantial evidence supports the

Board’s conclusion that Ratliff’s pre-existing diabetes indirectly caused her

syncope. As such, unlike the Wimberly Court, we do not advance on to the second

issue, whether the condition had a disabling effect, because even if the condition

was disabling, it is not one for which benefits can be awarded. KRS 61.600(3)(d).

                                  IV. CONCLUSION

             For the foregoing reasons, we AFFIRM the December 11, 2018,

opinion and order of the Franklin Circuit Court.

             ALL CONCUR.



 BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEE:

 Lawrence R. Webster                        Leigh A. Jordan Davis
 Pikeville, Kentucky                        Frankfort, Kentucky




                                         -17-